Order entered January 30, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00256-CV
                           ———————————
CAROLYN JAMES, G. WESLEY URQUHART, G. WESLEY URQUHART,
      P.C. AND MARY ELIZABETH URQUHART, Appellants
                                       V.
 RICHARD STEPHEN CALKINS, INDIVIDUALLY AND AS AGENT-IN-
   FACT, FOR MARY OLIVE CALKINS, AND MICHAEL EASTON,
                        Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-21236

                          MEMORANDUM ORDER

      Appellant Carolyn James has filed a motion to dismiss her appeal, and

Appellees do not oppose the motion. We grant this motion and dismiss the appeal

of appellant Carolyn James. See TEX. R. APP. P. 42.1(a)(1), (b). The appeal of G.
Wesley Urquhart, G. Wesley Urquhart, P.C., and Mary Elizabeth Urquhart will

continue. This interlocutory order will become final when a judgment is issued in

this cause number.

      It is so ORDERED.

                                PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                        2